Exhibit 99.1 NEWS RELEASE For Immediate Release March 5, 2008 Chesapeake Reports Fourth-Quarter and Full-Year 2007 Results RICHMOND, Va. – Chesapeake Corporation (NYSE: CSK) today reported financial results for the fourth quarter and full year of 2007. 2007 Financial Highlights Fourth Quarter · Net sales of $270.3 million were up 5 percent when compared to the fourth quarter of 2006, but were down 4 percent excluding the effect of changes in foreign currency exchange rates. · Operating income exclusive of goodwill impairments, gains or losses on divestitures and restructuring expenses, asset impairments and other exit costs (collectively “special items”) was $3.5 million, down $8.6 million when compared to the fourth quarter of 2006, and was down $9.6 million compared to the fourth quarter of 2006 excluding the effect of changes in foreign currency exchange rates. · Loss from continuing operations was $6.7 million, or $0.34 per share, compared to a loss of $33.3 million, or $1.72 per share, for the fourth quarter of 2006.Excluding special items, loss from continuing operations was $7.7 million, or $0.39 per share, compared to income from continuing operations of $2.7 million, or $0.14 per share, for the fourth quarter of 2006. Full Year · Net sales of $1.1 billion were up 6 percent when compared to 2006, but were down 1 percent excluding the effect of changes in foreign currency exchange rates. · Operating income exclusive of special items was $41.0 million, down $3.9 million when compared to 2006, and was down $8.4 million compared to 2006 excluding the effect of changes in foreign currency exchange rates. · Loss from continuing operations was $13.8 million, or $0.71 per share, compared to a loss of $32.4 million, or $1.67 per share, for 2006.Excluding special items, loss from continuing operations was $1.9 million, or $0.10 per share, compared to income from continuing operations of $7.0 million, or $0.36 per share, for 2006. “2007 was a challenging year for Chesapeake, but it was also a year when much was accomplished,” said Andrew J. Kohut, Chesapeake’s president & chief executive officer.“By the end of the year we resolved some service issues in our paperboard segment.As a result of this improved service, coupled with a renewed emphasis on customers, we have secured significant new business as we head into 2008.We have also made solid progress on our refinancing.Because of these achievements and the more recession-resilient end-use markets we focus on, I expect that 2008 will be better than 2007.However, we expect the first half of the year to be lower than 2007 with the improvement to occur in the last half of the year.” Segment Results The following discussion compares the results of the business segments for the fourth quarter and full year 2007 with the fourth quarter and full year 2006 and excludes the effect of changes in foreign currency exchange rates and special items. Paperboard Packaging Net sales for the fourth quarter of 2007 were down 6 percent, or $13.1 million, compared to the same period in 2006.Net sales for the full year 2007 were down 3 percent, or $26.9 million, compared to full year 2006. The decline in net sales for the fourth quarter and full year was due to lower sales of both pharmaceutical and branded products packaging.The sales decline in branded products packaging was primarily due to decreased sales of tobacco packaging resulting from the loss of substantial business with British American Tobacco, partially offset by increased sales of German confectionery packaging.The decline in pharmaceutical and healthcare packaging was primarily a result of competitive market conditions and some service level disruption. Operating income for the fourth quarter of 2007 decreased 74 percent, or $7.9 million, compared to the same period in 2006.Operating income for the full year 2007 decreased 22 percent, or $9.3 million, compared to the full year 2006.
